Order entered December 22, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01051-CV

    LEONARD M. CHERMACK AND JANET CHERMACK, Appellants

                                         V.

          NATIONSTAR MORTGAGE COMPANY LLC, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-03076-2017

                                      ORDER

      By letter filed December 21, 2020, Collin County District Clerk Lynne

Finley informs the Court the clerk’s record has not been filed because appellants

have not paid the fee. Accordingly, we ORDER appellants to file, no later than

January 4, 2021, written verification they have paid the fee for the clerk’s record or

are entitled to proceed without payment of costs in accordance with Texas Rule of

Civil Procedure 145. We caution appellants that failure to comply may result in
the appeal being dismissed without further notice. See TEX. R. APP. P. 37.3(b),

42.3(b),(c).


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE